Per Curiam.
Following a bench trial, defendant was convicted of one count of second-degree murder, MCL 750.317; MSA 28.549, four counts of first-degree criminal sexual conduct, MCL 750.520b; MSA 28.788(2), and one count of assault with intent to commit great bodily harm less than murder, MCL 750.84; MSA 28.279. For the murder and criminal sexual conduct convictions, defendant was sentenced to forty-five to ninety years in prison, and for the assault conviction, he was sentenced to six to ten years in prison. Defendant appeals by leave granted, and we affirm.
Defendant first argues that the evidence supports only convictions of third-degree criminal sexual conduct with respect to two of the four sexual conduct convictions. We disagree and find that the record supports a reasonable inference that defendant was armed with a weapon during each of the four sexual assaults.
Defendant’s second claim is that his sentence exceeds his life expectancy. Defendant was forty years old at the time of sentencing. We, however, do not find defendant’s forty-five-year minimum sentence to be violative of the principles set forth in People v Moore, 432 Mich 311; 439 NW2d 684 (1989). See People v Rushlow, 437 Mich 149; 468 NW2d 487 (1991).
Affirmed.